Mr. Justice Audrey
delivered the opinion of the court.
The appellant was convicted of carrying a revolver and in his appeal from that judgment alleged that the evidence had been erroneously weighed and he should not have been convicted.
*35Two Government witnesses testified that the appellant bought a revolver in a store and that on leaving there for the street he put it in one of his pockets. The appellant admits that he bought the revolver, but denies that he carried it, saying that on leaving the store to go to a hardware store to buy some cartridges for that weapon a boy employed in the store carried the revolver, and that he returned with him to the store to return it because it was unserviceable, it having been sold to him as good. On account of that return a dispute arose between the seller and the buyer and the police intervened.
The judgment appealed from shows that the conflict in the evidence as to whether or not the appellant was carrying the revolver on leaving the store was adjusted by the trial court in favor of the prosecution, but we see in that no manifest error and therefore can not hold that the evidence was weighed erroneously.
The revolver must have appeared to be in good condition for the appellant bought it and went in search of cartridges with which to load it, yet the seller testified that it had the cylinder, but some pieces were missing; therefore application can be made of the citation in People v. Alonso, 35 P.R.R. 435, in which it was held that a pistol does not cease to be one by becoming temporarily inefficient or because it is unloaded, for as long as it has the general characteristics of a pistol and the appearance of one it is a pistol.
The citation made by the appellant of People v. Ortega, 35 P.R.R. 715, is not applicable to the present case, because the appellant was not unaware of carrying a revolver; nor' is the case of People v. Almodóvar, 35 P.R.R. 838, applicable because the appellant did not carry the revolver for the same purpose as in that case.
The judgment appealed from must be affirmed.